149 F.3d 1189
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Kenneth Ray THOMAS, Appellant.
No. 97-4134WA.
United States Court of Appeals, Eighth Circuit.
Submitted April 14, 1998.Filed April 22, 1998.

Appeal from the United States District Court for the Western District of Arkansas.
Before FAGG and HANSEN, Circuit Judges, and STROM,* District Judge.
PER CURIAM.


1
On appeal from his robbery-related convictions, Kenneth Ray Thomas contends the evidence is insufficient to support his convictions.  A review of the record shows that Thomas's claim is without merit.  We thus affirm Thomas's convictions without an extended opinion.  See 8th Cir.  R. 47B.



*
 The Honorable Lyle E. Strom, United States District Judge for the District of Nebraska, sitting by designation